IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  December 7, 2000 Session
                                    Submitted on Briefs

            BARBARA JO HECK, ET AL. v. CITY OF SEVIERVILLE

                    Direct Appeal from the Circuit Court for Sevier County
                             No. 95-1322 Rex Henry Ogle, Judge

                                   FILED FEBRUARY 8, 2001

                                  No. E2000-00464-COA-R3-CV


In this suit the Plaintiffs seek damages for injuries received by Barbara Jo Heck when she slipped
on a patch of ice and fell on property owned by the City of Sevierville. The Trial Court found that
the City had no actual or constructive notice of the presence of the ice causing Mrs. Heck to fall and,
accordingly, dismissed the complaint. We affirm under Rule 10(a) of the Court of Appeals.

      Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which CHARLES D. SUSANO, JR.,
and D. Michael Swiney, JJ., joined.

Steven E. Marshall, Sevierville, Tennessee, for the appellants, Barbara Jo Heck and husband, Otto
Heck

John T. Batson, Jr., Knoxville, Tennessee, for the appellee, City of Sevierville


                                             OPINION


        Barbara Jo Heck and her husband, Otto Heck, appeal a judgment entered in favor of the City
of Sevierville which dismissed their claim incident to injuries received by Mrs. Heck as a result of
slipping and falling on a patch of ice on premises owned by the City of Sevierville. Our review of
the record persuades us that the evidence does not preponderate against the finding of the Trial Court
that the City had no actual or constructive notice of “any dangerous or defective condition.”

       We conclude this is an appropriate case for affirmance under Rule 10(a) of this Court.
       The judgment of the Trial Court is affirmed and the cause remanded for collection of costs
below. Costs of appeal are adjudged against Barbara Jo Heck, Otto Heck, and their surety.



                                            _________________________________________
                                            HOUSTON M. GODDARD, PRESIDING JUDGE




                                               -2-